Citation Nr: 0516635	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  99-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for tendonitis of the left knee, status post 
arthroscopic surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel






INTRODUCTION

The veteran had active military service from March 1990 to 
August 1997, including combat service in the Persian Gulf 
War, and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Washington, DC, Department of Veterans Affairs (VA) Regional 
Office (RO) that, in relevant part, granted service 
connection for status post left knee arthroscopic surgery and 
assigned a 10 percent evaluation, effective September 1, 
1997.  The veteran timely perfected an appeal of the initial 
rating assigned to the Board.  Jurisdiction over the case was 
transferred to the RO in Providence, Rhode Island, in 
November 2001.  In a May 2000 rating decision, the RO granted 
a temporary total evaluation for left knee surgery, effective 
November 5, 1999, to December 31, 1999.  The veteran was 
scheduled for an October 2003 hearing before a traveling 
section of the Board; however, the record indicates that he 
did not report to that hearing.  His request for a hearing 
before a member of the Board is therefore considered 
withdrawn.  See 38 C.F.R. 20.704(d) (2004).  In February 
2004, the Board remanded the appeal for further evidentiary 
development.

On another matter, the Board observes that, also in the April 
1998 rating decision, VA granted service connection for 
bronchial asthma and assigned an initial evaluation of 30 
percent disabling, effective September 1, 1997.  In a July 
1999 rating decision, VA, in relevant part, implemented a 
reduction of the rating assigned for the veteran's bronchial 
asthma to 10 percent, effective April 16, 1998.  The Board 
notes that the veteran timely perfected an appeal of this 
determination to the Board.  The Board also notes that, in a 
May 2000 statement, the veteran specifically stated that he 
sought a 30 percent rating for the bronchial asthma.  The 
veteran did not allege that his bronchial asthma had 
increased in severity.  The Board further observes that the 
RO, in a subsequent May 2000 rating decision, restored the 30 
percent evaluation, effective September 1, 1997.  Thus, the 
Board finds that the issue of entitlement to restoration of a 
30 percent disability evaluation for bronchial asthma is no 
longer before the Board.  

Additionally, the Board notes a September 2000 statement in 
which the veteran referred to the issue of hearing loss in 
the left ear, and a November 2000 statement in which the 
veteran referred to the denial of service connection for 
hearing loss in the left ear.  The Board observes that the 
April 1998 rating decision granted service connection for 
hearing loss in the left ear and assigned a noncompensable 
rating.  The Board views the veteran's statements as a claim 
for an increased rating for hearing loss in the left ear.  
The issue is referred to the RO for appropriate action.  

Lastly, the Board observes that, in a May 2003 statement of 
the veteran's representative, the veteran raised a claim for 
service connection for a scar of the left knee, status post 
arthroscopic surgery.  This issue is referred to the RO for 
appropriate action.  


FINDING OF FACT

Since September 1, 1997, the veteran's tendonitis of the left 
knee, status post arthroscopic surgery, has been manifested 
by impairment that results in chronic and recurrent pain on 
motion and slight overall limitation of motion of the knee 
due to pain without objective evidence of recurrent 
subluxation or lateral instability; even when pain is 
considered, the veteran's disability is not shown to result 
in functional loss consistent with or comparable to 
limitation of motion of the left leg to 30 degrees on flexion 
or to 15 degrees on extension, or to otherwise result in 
functional loss due to limitation of motion that warrants the 
assignment of a higher evaluation.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for tendonitis of the left knee, status post arthroscopic 
surgery, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5024, 5260, 5261 (2004); VAOPGCPREC 9-
2004, 69 Fed. Reg. 59988, 59990 (2004).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claim.  In a January 2003 letter, VA 
informed him of the information and evidence necessary to 
substantiate a claim for an increased rating.  VA asked the 
veteran to submit evidence showing that his disability is 
worse.  In addition, VA provided the veteran with a copy of 
the appealed April 1998 rating decision, July 1999 statement 
of the case, February 2004 Board remand, and numerous 
supplemental statements of the case.  These documents 
provided notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding his 
claim.  Specifically, the documents contained the pertinent 
provisions of VA's Schedule for Rating Disabilities, 
including the diagnostic codes and associated rating 
criteria.  See 38 C.F.R. Pt. 4 (2004).  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the January 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify sources 
of any relevant records, including medical and employment 
records, so that VA could request those records on his 
behalf.  VA also asked the veteran to inform VA of any 
additional information or evidence relevant to his claim.  
Furthermore, VA informed the veteran that it is his 
responsibility to ensure that VA receives all the evidence 
necessary to support his claim.  Thus, the Board finds that 
the veteran was informed of the evidence he was responsible 
for submitting and the evidence VA would obtain on his 
behalf.  Lastly, in April 2004, VA reiterated to the veteran 
the information and evidence necessary to substantiate his 
claim and again asked him to submit any evidence in support 
of his claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that the veteran was informed 
that he could submit any records in his possession relevant 
to his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service VA and non-VA 
medical records, VA examination reports, and statements made 
by the veteran in support of his claim.  In addition, when 
the veteran was unable to make a scheduled March 2002 VA 
examination, VA provided the veteran with another 
opportunity; and a June 2004 VA examination was completed.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  While 
the Court did not specify how the Secretary can properly cure 
a defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 
2005).  Given that the original rating decision predated the 
VCAA, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the January 2003 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claim in March 2003.  Under the circumstances in this case, 
the Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claim 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

Analysis

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7 (2004).  Where 
the Rating Schedule does not provide for a noncompensable 
evaluation for a particular disability, such an evaluation 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2004).  The 
veteran's entire history is reviewed when making disability 
evaluations.   See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2004).  

The veteran's tendonitis of the left knee, status post 
arthroscopic surgery, is currently evaluated as 10 percent 
disabling under Diagnostic Code 5099-5024.  The Board notes 
that the veteran's disability has been evaluated under this 
diagnostic code by analogy.  38 C.F.R. § 4.20 (2004).  
Pursuant to Diagnostic Code 5024 for tenosynovitis, the 
disability will be rated on limitation of motion of affected 
parts, as degenerative arthritis.  

5003
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the 
specific joint or joints involved (DC 5200 etc.). When 
however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 pct is 
for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. In the 
absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).
5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004)

In addition, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2004); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

The Board notes that this is an initial rating case, and 
consideration will be given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

In accordance with Diagnostic Code 5003 via Diagnostic Code 
5024, the Board will first evaluate the veteran's left knee 
disability under the diagnostic codes for limitation of 
motion of the knee.  

An April 1998 VA examination report reflects range of motion 
of the left knee from 0 to 130 degrees with no swelling or 
instability.  An April 1999 VA examination shows range of 
motion from -10 to 135 degrees with pain and swelling, but no 
instability.  An August 2000 VA examination reveals range of 
motion from 0 to 130 degrees with considerable guarding, 
minimal swelling, no instability, no evidence of fatigability 
or weakened movement against resistance, and 5/5 muscle 
strength.  A November 2000 VA treatment note reflects range 
of motion from 0 to 100 degrees with no pain on end range of 
motion and intact sensation to the distal lower extremity.  A 
December 2001 TDRL (Temporary Disability Retired List) report 
reflects range of motion from 0 to 135 degrees with no 
effusion.  Lastly, a June 2004 VA examination reveals range 
of motion from 0 to 135 degrees with pain on the last 10 
degrees of flexion, but no instability.  

The Board observes that the above evidence indicates a 
noncompensable evaluation under Diagnostic Code 5260 for 
limitation of leg flexion and a noncompensable evaluation 
under Diagnostic Code 5261 for limitation of leg extension.  
Thus, a rating in excess of 10 percent is not warranted under 
Diagnostic Code 5003.  

Although the veteran's left knee disability is productive of 
some pain and slight functional impairment, the Board 
reiterates that this disability is evaluated based on 
limitation of motion due to pain.  Thus, given the range of 
motion findings, which are consistent with a noncompensable 
evaluation, a rating greater than 10 percent is not 
appropriate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.  

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

Alternatively, under Diagnostic Code 5003, when limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, the Board finds that the 
veteran is entitled to a 10 percent evaluation for his major 
left knee joint.  The Board points out that the criteria in 
Diagnostic Code 5003 for evaluating arthritis in the absence 
of limitation of motion are not for application as the record 
contains no X-ray evidence of arthritis.  In this regard, the 
Board observes that April 1998 X-rays were normal, the April 
1999 VA examination report states that February 1999 X-rays 
were normal, the December 2001 TDRL report reflects that X-
rays showed no significant degenerative changes, and the June 
2004 VA examination report reflects that X-rays showed 
maintained joint space.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's tendonitis of the left knee, 
status post arthroscopic surgery.  However, because the 
evidence shows that the veteran does not have ankylosis of 
the knee or impairment of the tibia and fibula, and in the 
absence of clinical evidence of disability comparable to knee 
ankylosis or impairment of the tibia and fibula, a rating 
greater than 10 percent is not warranted under Diagnostic 
Code 5256 or 5262.  See Butts v. Brown, 5 Vet. App. 532, 539 
(1993) (holding that the Board's choice of diagnostic code 
should be upheld so long as it is supported by explanation 
and evidence). 

In addition, the Board notes the veteran's complaints of 
instability of the left knee.  The Board observes, however, 
that the objective medical evidence of record fails to show 
any instability of the left knee.  The April 1998 VA 
examination found no instability.  The April 1999 VA 
examination was negative for anterior drawer test, McMurray 
test, and test for lateral instability.  The August 2000 VA 
examination was also negative for anterior drawer test, 
McMurray test, and test for lateral instability.  The 
December 2001 TDRL report also reflected negative results for 
McMurray test, Lachman test, anterior drawer, posterior 
drawer, and pivot shift with no varus or valgus instability 
at 0 at 30 degrees.  Lastly, the June 2004 VA examination 
reported no ligamentous instability and a negative drawer 
test.  In sum, none of the objective medical evidence of 
record shows that the veteran has any instability of the left 
knee.  Thus, a separate rating for instability is not 
warranted.

The Board acknowledges that the June 2004 VA examiner 
diagnosed the veteran with patellofemoral syndrome of the 
left knee manifested by pain and instability and stated that 
there is pain and instability at times.  The Board notes, 
however, that the examiner reported objective examination 
findings of no ligamentous instability and negative drawer 
test.  As such, the Board observes that the above statements 
about instability merely reflect the veteran's subjective 
symptoms.  In this regard, the Board observes that a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  

In sum, the Board concludes that the preponderance of the 
evidence is against an initial disability rating in excess of 
10 percent for the veteran's left knee disability.

Furthermore, the Board has considered whether the veteran's 
left knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2004); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a rating in excess of 10 percent for the 
veteran's tendonitis of the left knee, status post 
arthroscopic surgery.

The Board notes that there appears to be no identifiable 
period of time since the effective date of service connection 
during which the veteran's disability was more than 10 
percent disabling.  Thus, "staged ratings" are inapplicable 
to this case.


ORDER

An initial rating in excess of 10 percent for tendonitis of 
the left knee, status post arthroscopic surgery, is denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


